PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4737


UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.

MELVIN THOMAS LEWIS,

      Defendant - Appellant.


Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:16−cr−00232−MOC−DSC−1)


Argued: September 21, 2021                                    Decided: December 1, 2021


Before AGEE and WYNN, Circuit Judges, and Frank W. VOLK, United States District
Judge for the Southern District of West Virginia, sitting by designation.


Vacated and remanded by published opinion. Judge Wynn wrote the opinion, in which
Judge Agee and Judge Volk joined.


ARGUED: Ann Loraine Hester, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Charlotte, North Carolina, for Appellant. Anthony Joseph Enright,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee. ON BRIEF: Anthony Martinez, Federal Public Defender, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte, North Carolina, for
Appellant. William T. Stetzer, Acting United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.
WYNN, Circuit Judge:

       Melvin Thomas Lewis pleaded guilty to conspiracy to commit robbery, robbery,

and brandishing a firearm in relation to a crime of violence. The district court sentenced

him to 130 months’ imprisonment.

       On appeal, Lewis argues that his sentence is procedurally unreasonable because the

district court erroneously applied a sentencing enhancement for bodily injury. We agree

and therefore vacate Lewis’s sentence and remand for resentencing.

                                               I.

       The relevant facts are as follows. On August 25, 2016, Lewis and two other men

robbed a pawn shop in Charlotte, North Carolina at gunpoint. The store manager, another

employee, and a customer were present. During the robbery, Lewis pointed his firearm at

the manager and struck him in the back of the head three times, causing him to fall to the

floor. In all, the robbers stole twenty-eight firearms, more than $61,000 worth of jewelry,

and $2,000 in cash.

       When the police arrived, they found a “red spot” on the back of the manager’s head,

although it was not bleeding. J.A. 43. 1 The manager said he felt “dizzy” and, though the

injury was “non-life threatening,” he was taken to the hospital. J.A. 12, 36. His medical

expenses totaled $3,676.92 but the record does not indicate what diagnostic tests or

treatments those costs included.



       1
        Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this appeal.
Citations to the “S.J.A.” refer to the Sealed Joint Appendix.


                                               2
       Lewis was arrested about one week after the robbery. Several months later, a grand

jury sitting in the Western District of North Carolina returned a three-count superseding

indictment charging Lewis with conspiracy to commit Hobbs Act robbery, in violation of

18 U.S.C. § 1951(a) (“Count I”); Hobbs Act robbery, in violation of 18 U.S.C. §§ 1951–52

(“Count II”); and brandishing a firearm in relation to a crime of violence, in violation of

18 U.S.C. § 924(c) (“Count III”). On May 26, 2017, Lewis pleaded guilty to all three counts

of the superseding indictment.

       As is customary, a U.S. Probation Officer prepared a Presentence Investigation

Report in advance of sentencing. The Report grouped Count I and Count II and, for those

counts, determined that Lewis’s base offense level was 20. However, it recommended

adding a two-level enhancement because a victim sustained bodily injury; a one-level

enhancement because Lewis and his codefendants stole firearms; and a one-level

enhancement because the store lost items valued at more than $20,000 but less than

$95,000. See U.S.S.G. § 2B3.1(b)(3)(A), (6), (7)(B) (2016). After a three-level downward

adjustment for acceptance of responsibility, Lewis’s total offense level for Counts I and II

was set at 21. Because Lewis fell under a criminal history category of III, the calculated

sentencing range for Counts I and II was 46 to 57 months’ imprisonment. Count III required

an 84-month mandatory minimum sentence to be served consecutive to any sentence for

Counts I and II. See 18 U.S.C. § 924(c)(1)(A)(ii).




                                             3
       Lewis filed a written objection to the Presentence Investigation Report’s

recommended two-level enhancement for bodily injury. 2 He argued that under the

Sentencing Guidelines an injury must be “significant” to sustain the enhancement and that

no such injury occurred here. S.J.A. 85. The Probation Officer rejected his argument and

confirmed that the enhancement was “appropriate” because “[e]vidence indicates that the

victim was struck in the back of the head with a gun three times and sought medical

attention.” S.J.A. 107.

       At sentencing, Lewis renewed his objection to the bodily injury enhancement. He

acknowledged that, under the Guidelines, if the manager’s injuries were “painful or

obvious” or were injuries for which “medical treatment ordinarily would be sought,” they

would qualify as “significant.” J.A. 36; see U.S.S.G. § 1B1.1 cmt. n.1(B) (defining

“[b]odily injury” as “any significant injury; e.g., an injury that is painful and obvious, or is

of a type for which medical attention ordinarily would be sought”). But he contended that

under controlling case law an injury must also have “more than momentary consequences”

to be “significant.” J.A. 37. Because there was “no wound,” “no blood,” “no laceration,”

and “no medical record suggesting that [the manager suffered] any sort of significant

injury,” Lewis argued the enhancement should not apply. J.A. 36.

       The Government initially agreed that the injury “must last for some meaningful

period,” perhaps at least “a few hours,” to trigger the enhancement. J.A. 41. But later, the



       2
         Lewis also objected to the one-level enhancement for loss amount but withdrew
this objection at sentencing.


                                               4
Government argued that “the length [of time] of the injury and how long [the victim is]

suffering” is not a factor in the bodily injury enhancement. J.A. 43. The Government

contended that the manager’s injuries were “significant” because he had a “red mark”

where Lewis struck him, felt “dizzy” afterwards, and sought medical “treatment.” J.A. 39,

42, 44. Though the Government conceded it did not have any of the manager’s medical

records, it argued the hospital “must have done something while he was there” since he

was charged over $3,600. J.A. 39.

       The district court found the applicability of the bodily injury enhancement to be “a

close case.” J.A. 44. The court recognized that even if a defendant “hit somebody three

times in the head,” it “doesn’t matter how hard [they] hit them” if the victim suffered no

significant injury. J.A. 51. Nevertheless, “[a]fter hearing the type of violence involved in

[Lewis’s] assault” of the manager, the court “guess[ed]” that the manager had suffered a

“mild concussion.” J.A. 52–53. Because the manager “just has to have an injury that caused

him to seek medical attention, and he did,” the enhancement applied. J.A. 53.

       Lewis then pivoted to a series of arguments in support of a five-month downward

variance. But the court denied his request and sentenced Lewis to a total of 130 months’

imprisonment: 46 months for Counts I and II, to be served concurrently, followed by 84

months for Count III, to be served consecutively. Lewis timely filed a notice of appeal.

                                            II.

       On appeal, Lewis challenges only the procedural reasonableness of his sentence.

This Court “review[s] a defendant’s sentence ‘under a deferential abuse-of-discretion

standard.’” United States v. Lynn, 912 F.3d 212, 216 (4th Cir.) (quoting Gall v. United


                                             5
States, 552 U.S. 38, 41 (2007)), cert. denied, 140 S. Ct. 86 (2019). We review the district

court’s factual findings for clear error and its legal conclusions de novo. United States v.

Davis, 679 F.3d 177, 182 (4th Cir. 2012). In determining whether a sentence is procedurally

reasonable, we consider “whether the district court properly calculated the defendant’s

advisory guidelines range, gave the parties an opportunity to argue for an appropriate

sentence, considered the 18 U.S.C. § 3553(a) factors, and sufficiently explained the

selected sentence.” United States v. Ross, 912 F.3d 740, 744 (4th Cir. 2019) (citing Gall,

552 U.S. at 49–51).

       Lewis argues that his sentence is procedurally unreasonable because the district

court (1) erroneously calculated his Guidelines range when it applied the bodily injury

enhancement, and (2) failed to address some of his nonfrivolous arguments for a below-

Guidelines sentence. We reach only the first argument because we conclude that the district

court erred in applying the bodily injury enhancement and vacate and remand on that basis.

                                            A.

       We begin with the legal background for the bodily injury enhancement. The

Sentencing Guidelines prescribe a two-level increase to a defendant’s offense level for a

robbery if “any victim sustained bodily injury.” U.S.S.G. § 2B3.1(b)(3)(A) (2016). “Bodily

injury” is defined in the Guidelines commentary as “any significant injury.” Id. § 1B1.1

cmt. n.1(B). The term “significant injury” is not defined, but the Guidelines commentary

provides two nonexhaustive examples of qualifying injuries: “an injury that is painful and

obvious,” or an injury “of a type for which medical attention ordinarily would be sought.”




                                             6
Id. This commentary is binding on us. See United States v. Lancaster, 6 F.3d 208, 209 (4th

Cir. 1993) (per curiam) (citing Stinson v. United States, 508 U.S. 36, 41–44 (1993)).

       This Court carefully considered the meaning of “significant injury” in United States

v. Lancaster. 3 Because this term, “by its open-ended nature, cannot be defined with

exactitude,” we held that “[w]hether an injury is ‘significant’ . . . should not be determined

by a precise standard meted out at the appellate level and mechanically applied by the

district court.” Id. at 210. The trial judge is “far be[tter]-situated” to determine whether the

“multitude” of “articulable” and “intangible” factors presented add up to a “significant

injury.” Id. However, we did provide some “general guidance” for district courts applying

this standard. Id.

       To start, though a significant injury “need not interfere completely with the injured

person’s life,” it “cannot be wholly trivial.” Id. at 209. Relatedly, while a significant injury

“need not last for months or years,” it “must last for some meaningful period.” Id.

(emphasis added). Therefore, “momentary” injuries “with no lasting effects . . . are not

‘significant.’” Id. at 210. Finally, purely “precautionary” measures are “not the type of

‘medical attention’ that the Guidelines contemplate as being sought after significant

injuries.” Id. at 210 & n.2; see also United States v. Harris, 44 F.3d 1206, 1218 (3d Cir.

1995) (“If, as in Lancaster, medical attention would be sought by an ordinarily prudent




       3
         Although Lancaster considered an earlier version of the Guidelines, the text of the
definition in question was the same as in the 2016 version employed at Lewis’s sentencing.


                                               7
person for the purpose of diagnosis but no treatment ensues, that attention does not help to

establish the significance of the injury.”).

       We then applied these principles to the facts. In Lancaster, the defendant and three

others had robbed a truck outside a bank. Lancaster, 6 F.3d at 209. During the robbery,

they sprayed mace into the eyes of a security guard protecting the truck. Id. This “stunned”

the guard and “caused severe burning in his eyes and cheeks.” Id. Though he was later

examined by an optometrist “as a precautionary measure,” the Government “presented no

evidence that the mace created any lasting health problems.” Id. The district court found

this injury was not “significant,” and on appeal, we had “no trouble finding that the district

court did not clearly err.” Id. at 210. To wit, the optometrist’s examination “was not the

type of ‘medical attention’ that the Guidelines contemplate as being sought after significant

injuries because it was precautionary only.” Id. 4 And while the “burning in [the guard’s]

eyes and cheeks caused by the mace was undoubtedly unpleasant, and could not be

described as wholly trivial, it was only momentary and the mace produced no lasting

harm.” Id. That distinguished Lancaster from United States v. Isaacs, 947 F.2d 112, 114

(4th Cir. 1991), where we upheld a finding of significant injury when the defendant’s blow


       4
          In reaching this conclusion, we also noted that optometrists are not medical
doctors. Lancaster, 6 F.3d at 210. But, elsewhere, we indicated that “people who have
sustained purely momentary injuries may often choose to be examined by a doctor as a
precautionary measure,” and that “we do not understand such precautionary examinations
to be the type of ‘medical attention’ that the Guidelines contemplate to make an injury
‘significant.’” Id. at 210 n.2 (emphasis added). So, while it is of course relevant if a victim
does not seek attention from a medical expert like a doctor, the point is that even if the
guard in Lancaster had seen a doctor, a “precautionary” medical visit would have been
insufficient.


                                               8
to the victim’s face caused his face “to be red and puffy and his ears to ring for hours.”

Lancaster, 6 F.3d at 210–11 (emphasis added). In contrast, “[t]he effect of the mace on [the

guard] in [Lancaster] lasted minutes, not hours.” Id. at 211 (emphasis added). 5

       The Government acknowledges that Lancaster is controlling. And although it

vacillated on this issue at sentencing, it now recognizes, consistent with Lancaster, that

“injuries that are either momentary, with no lasting effects, or wholly trivial are not

‘significant.’” Response Br. at 22 (quoting Lancaster, 6 F.3d at 210).

       However, the Government takes issue with Lewis’s characterization of Lancaster’s

“standard.” Id. at 26–27. We agree that Lewis’s articulation of the test is not quite correct.

Lewis argues that the Government must either “establish that the victim’s injury was more

than momentary or that he received medical attention that was more than precautionary.”

Reply Br. at 4 (emphasis added); see also Opening Br. at 22. But under Lancaster, an injury

must always “last for some meaningful period” and be more than “wholly trivial” to qualify

as significant. See Lancaster, 6 F.3d at 209–10 (describing these as mandatory conditions

derived from the examples provided in the Guidelines). These are necessary, though


       5
          Lancaster also recognized that if the district court had found the significance of
the guard’s injury was “‘subject to some doubt,’ it would properly have applied the rule of
lenity to conclude that the injury was not ‘significant.’” Lancaster, 6 F.3d at 210 (citation
omitted); see also United States v. Hall, 972 F.2d 67, 69 (4th Cir. 1992) (“Under the rule
of lenity any criminal statute, including a sentencing provision, must be construed in favor
of the accused and against the government if it is ambiguous.”). Though the district court
here found the significance of the manager’s injury was a “close case,” J.A. 44, Lewis did
not raise the rule of lenity as a defense, so he likely waived this argument, see United States
v. Young, 989 F.3d 253, 258 n.1 (4th Cir. 2021). In any event, we need not resort to the
rule of lenity here because, as explained below, the district court clearly applied the wrong
legal standard.


                                              9
perhaps not sufficient, 6 conditions for the enhancement. In contrast, where the Government

presents a victim who suffered an injury “of a type for which medical attention ordinarily

[would] be sought,” it has made a sufficient, though not necessary, showing of significant

injury. Id. at 210 n.2. This reading is consistent with the Guidelines, which mention

“medical attention” injuries as one of two disjunctive and nonexhaustive examples of

“significant” injuries. U.S.S.G. § 1B1.1 cmt. n.1(B).

       To sum up, for the bodily injury enhancement to apply, the Government must show

a “significant injury.” This requires the Government at least to demonstrate that a victim’s

injuries lasted for a meaningful period and were more than wholly trivial. Lancaster, 6 F.3d

at 210. These conditions—and the enhancement as a whole—are necessarily satisfied if the

Government establishes that the victim’s injuries were either “painful and obvious” or “of

a type for which medical attention ordinarily would be sought.” U.S.S.G. § 1B1.1 cmt.

n.1(B); see Lancaster, 6 F.3d at 210 n.2 (finding that the two conditions it derived—lasting

for a meaningful period and not being wholly trivial—were “consistent” with the

Guidelines’ “description of ‘significant injury’ as one that is ‘painful and obvious’” and its

“elaboration of ‘significant injury’ as being an injury ‘of a type for which medical attention

ordinarily [would] be sought’”). While the Government is not required to show significant

injury using the medical-attention route, if it does, purely “precautionary” medical

measures do not help establish a significant injury. Lancaster, 6 F.3d at 210 n.2.



       Whether these conditions, alone, would be sufficient, is a question that was not
       6

answered by Lancaster and is not before us today, because in neither case did the
Government show that the injury lasted for a meaningful period.


                                             10
                                              B.

       Next, we examine whether the district court applied the correct legal standard. We

review this purely legal question de novo. Davis, 679 F.3d at 182.

       After carefully parsing the district court’s statements at sentencing, we conclude

that it erred. To start, the district court did not determine whether the manager’s injuries

lasted for a “meaningful period.” We recognize the court did not have to expressly find this

condition was met if it determined that the manager’s injuries were of a type for which

more-than-precautionary medical attention ordinarily would be sought. Establishing the

latter necessarily proves the former. But in this case, the court did neither.

       Instead of assessing whether the manager’s injuries were of a type for which more-

than-precautionary medical attention ordinarily would be sought, the court found that “this

kind of an assault would ordinarily cause an injury that you would seek medical attention”

for. J.A. 52 (emphasis added). But as the court itself noted, it is the injury that matters, not

the defendant’s conduct. See J.A. 51 (“[I]f I hit somebody three times in the head and they

suffer no injury, then . . . it doesn’t matter how hard I hit them, there is no enhancement.”);

see also United States v. Dodson, 109 F.3d 486, 489 (8th Cir. 1997) (“It is not the

defendant’s conduct, however, which determines whether a victim has sustained bodily

injury; rather, the resultant physical injury is the determining factor.”).

       Later, the court tried to correct course, declaring a victim “just has to have an injury

that caused him to seek medical attention” for the enhancement to apply. J.A. 53 (emphasis

added). But that is not the correct standard either. Lancaster holds that purely precautionary

medical measures do not qualify as “medical attention.” Lancaster, 6 F.3d at 210 n.2. An


                                              11
“ordinarily prudent” victim must seek medical assistance on a more-than-precautionary

basis for the injury to qualify as being “of a type for which medical attention ordinarily

would be sought.” Harris, 44 F.3d at 1218; U.S.S.G. § 1B1.1 cmt. n.1(B).

       Nonetheless, the district court repeatedly stated that going to the hospital to get an

injury “checked out” or “looked at” is enough for the enhancement to apply. J.A. 51–53.

But if that were the case, victims “who ha[d] sustained purely momentary injuries” could

transform those injuries into significant ones just by visiting the doctor. Lancaster, 6 F.3d

at 210 n.2. This approach is expressly foreclosed by Lancaster. Therefore, we must vacate

Lewis’s sentence unless we can conclude that this error was harmless. United States v.

Lynn, 592 F.3d 572, 581 (4th Cir. 2010); see Fed. R. Crim. P. 52(a).

                                               C.

       For preserved “non-constitutional, non-structural errors like this,” the Government

bears the burden of demonstrating, with “fair assurance,” that the errors “did not have a

substantial and injurious effect or influence on the result.” Lynn, 592 F.3d at 585 (citation

and quotations omitted). Here, the Government gestures to a harmless error argument, but

fails to fully develop it. However, the Government does forcefully argue that the record in

this case compels us to uphold the district court’s application of the bodily injury

enhancement. To the extent the Government contends that the district court’s legal error is

harmless because the enhancement would apply under the facts of this case even if the court

had used the right standard, it is mistaken.

       At sentencing, the Government “had to show by a preponderance of the evidence

that the Guidelines enhancement applied.” United States v. Arbaugh, 951 F.3d 167, 173


                                               12
(4th Cir. 2020). The Government claims that it satisfied its burden under Lancaster’s

medical-attention test because the record shows the manager “sought treatment [at the

hospital] for a reason beyond precaution.” Response Br. at 27. But the Government failed

to produce his medical records. Instead of evidence, the Government posits that “[medical

providers] must have done something while [the manager] was there at the hospital”

because he was charged nearly $3,700. J.A. 39 (emphasis added). But absent evidence

showing the treatment rendered—such as the manager’s medical records—we have no way

of knowing what that “something” was. The Government counters that Lewis himself

agreed, in the factual basis for his plea, that the manager received “treatment” at the

hospital. See J.A. 12 (“The manager was transported to [the h]ospital for treatment.”

(emphasis added)); Response Br. at 24. But this hardly clears things up. And we decline to

assume that the parties intended this ambiguous word to mean that the manager received

more-than-precautionary medical attention.

       To be sure, the Guidelines do not require the Government to always produce the

victim’s medical records to satisfy the medical-attention standard. After all, the test is

whether the injury is “of a type for which [more-than-precautionary] medical attention

ordinarily would be sought.” This objective test focuses on the nature of the injury and the

typical response to such an injury—not the victim’s subjective decision to seek medical

treatment or not. For example, if a victim received a deep laceration that would normally

require stitches, but they decided to treat it at home with Band-Aids, that would not

foreclose a finding of significant injury. Still, given that judges are not medical experts,




                                             13
medical records will generally be helpful to determine if the injury is of such severity that

medical attention ordinarily would be sought.

       The Government suggests that no medical records are needed here because of the

nature of the manager’s injuries. Specifically, it notes that the manager went to the hospital

“because he said he felt dizzy,” Response Br. at 27 (emphasis in original) (quoting J.A. 36),

and dizziness is an “intuitive symptom of significant injury associated with trauma,” id. at

25. In effect, the Government is inviting us to find that the manager’s dizziness was

significant enough to objectively require more-than-precautionary medical attention.

       This is a judgment call that we are ill equipped to make. “Dizziness” is a vague term

covering a range of symptoms. Some people experiencing “dizziness” are just momentarily

lightheaded; others suffering from dizziness have debilitating and long-lasting nausea,

vomiting, vision distortions, and trouble walking or standing. Dizziness, Mayo Clinic,

https://www.mayoclinic.org/diseases-conditions/dizziness/symptoms-causes/syc-203717

87 (last visited Nov. 3, 2021) (saved as ECF opinion attachment). While it may be

appropriate and expected to seek more-than-precautionary medical attention in these latter

situations, the same cannot be said of momentary lightheadedness. In the present case, the

record is silent on how debilitating the manager’s dizziness was. And it would be

inappropriate for us, as the appellate court, to determine this severity in the first instance. 7


       7
          The Government repeatedly invites us to assume that the manager’s dizziness was
significant because Lewis struck him “hard.” Response Br. at 24. But, even assuming that
is true, this conflates the severity of the assault with the significance of the injury. And as
the district court recognized, “if I hit somebody three times in the head and they suffer no
injury, then . . . it doesn’t matter how hard I hit them, there is no enhancement.” J.A. 51.


                                               14
Therefore, we cannot conclude with anything close to “fair assurance” that the district court

would have found the medical-attention test satisfied if it had articulated the correct

standard.

       This failure alone, however, is not fatal. As explained above, the Government does

not have to show that more-than-precautionary medical attention ordinarily would be

sought for the injury—it is a sufficient, but not a necessary basis for the enhancement. But

the Government cannot establish a significant injury in a different way here because it

produced no evidence of a necessary condition: that the manager’s injuries were more than

momentary.

       The Government failed to produce any police reports, medical records, photographs,

surveillance video, or relevant witness testimony. 8 Instead, it offers more speculation. For

example, the Government argues that the manager’s injuries “lasted at least long enough

to cause a hospital visit.” Response Br. at 25. But that does not prove that his injuries were

more than momentary. The manager might have recovered quickly and decided to go to

the hospital anyway as a precautionary measure. On this record, it is impossible to tell. At

oral argument, Government counsel tried a similar tack, arguing that the manager’s injuries

must have lasted at least until the police arrived because they noted them in their report.

But the record does not tell us how long it took the police to arrive. Because the



       8
         One detective who saw the shop’s surveillance video testified on behalf of the
Government at the hearing. He confirmed that the manager was struck three times and fell
to the ground. However, he admitted that he never spoke to the manager about his injuries
or otherwise followed up with him.


                                             15
Government is effectively asking us to engage in guesswork, we cannot say with “fair

assurance” that the district court would have applied the enhancement if it had articulated

the right legal standard.

       In sum, the Government presented nothing that would help the district court

conclude that the manager received more-than-precautionary medical attention. Nor did it

otherwise provide evidence of a necessary condition: that the manager’s injuries lasted for

a “meaningful period.” Therefore, we cannot agree that the district court would have

applied the enhancement if it used the right legal standard, so its error was not harmless.

                                            III.

       For the reasons stated above, we hold that the district court erred in applying the

bodily injury enhancement. That error was not harmless. Because this error requires us to

vacate the district court’s sentence, we find it unnecessary to determine if the court

adequately considered Lewis’s nonfrivolous arguments for a variance.

                                                             VACATED AND REMANDED




                                             16